/16 SUPPLEMENT DATED JUNE 29, 2016 TO THE prospectus dated October 1, 2015 OF Franklin K2 Alternative Strategies Fund, AS SUPPLEMENTED (Franklin Alternative Strategies Funds) The Prospectus is amended as follows: For the “Fund Details—Management” section, the following information is inserted into the table on page 40: Name of Sub-Advisor Strategy Address of Sub-Advisor Halcyon Arbitrage IC Management LP Event Driven 477 Madison Avenue 8th Floor New York, NY 10022 Please keep this supplement with your Prospectus for future reference. /16 SUPPLEMENT DATED JUNE 29, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION Dated October 1, 2015 OF Franklin K2 Alternative Strategies Fund, AS SUPPLEMENTED (Franklin Alternative Strategies Funds) The Statement of Additional Information is amended as follows: I.
